Citation Nr: 0030961	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-08 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability with tinnitus, to include as secondary to a 
service connected gastrointestinal disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to a service connected 
gastrointestinal disorder.

3.  Entitlement to an increased disability rating for a 
gastrointestinal disorder manifested by postoperative 
residuals of partial gastrectomy with a history of peritoneal 
adhesions and postoperative small bowel obstruction with 
dysphagia, reflux esophagitis with irritation of larynx and 
pharynx, status post cholecystectomy, currently evaluated as 
60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife of appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1986 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
nervous condition caused by a service connected 
gastrointestinal disorder and hearing loss caused by 
medication required to treat a service connected 
gastrointestinal disorder were denied.

The veteran also appeals a February 1998 rating decision 
wherein an increased disability rating for a gastrointestinal 
disorder, evaluated as 50 percent disabling, was denied.  
During the pendency of the veteran's appeal, the evaluation 
for this disability was increased to 60 percent disabling, 
effective February 15, 1995.  


REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

A review of the claims folder indicates that service 
connection a hearing loss disability with tinnitus and 
service connection for a nervous condition, to include as 
secondary to a service connected gastrointestinal disorder, 
were denied by the RO by means of an April 1986 rating 
action.  The veteran was notified of the denial in April 
1986.  In response to this denial, a November 1986 statement 
was received from the veteran's Congressman indicating that 
the veteran "feels that his disabilit[ies] should be 
service-connected." 

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  The November 1986 correspondence 
indicates that the veteran was expressing disagreement with 
the April 1986 rating action.  Accordingly, the Board will 
construe the November 1986 correspondence as a NOD to the 
April 1986 denial of service connection for a hearing loss 
disability and a nervous condition.  See 38 C.F.R. § 20.201 
(2000).  This NOD was timely filed within one year of 
notification of the denial of the claim and thus initiated 
review by the Board of the RO's denial of the claim.  
Accordingly, the case must be remanded to have the RO issue a 
Statement of the Case regarding these issues.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim of entitlement to an 
increased disability rating for his service connected 
gastrointestinal disorder, the veteran submitted an August 
2000 statement from Dr. Thomas Purser, M.D.  Dr. Purser 
opined that the veteran was permanently disabled because of 
his service-connected disability and that the veteran should 
receive service connection for tinnitus, deafness, and 
diabetes.  However, Dr. Purser's clinical medical records are 
not associated with the claims folder.  Such records would be 
probative in ascertaining the currently level of disability 
associated with the veteran's service connected 
gastrointestinal disorder.  In addition, such evidence may be 
probative in adjudicating the veteran's claim of entitlement 
to service connection for a hearing loss disability and a 
nervous condition.  

In addition, the veteran testified at an August 2000 hearing 
before the undersigned Veteran's Law Judge that he sought VA 
medical treatment in Biloxi, Mississippi, on July 2000.  
While the evidence shows treatment at the New Orleans, 
Louisiana, VA Medical Center in May 2000, a review of the 
claims folder does not show that the records of the veteran's 
July 2000 treatment have been associated with the claims 
folder.  The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
gastrointestinal disability since May 
2000.  After securing the necessary 
release, the RO should obtain these 
records.  In particular, the RO should 
obtain treatment records from Dr. Purser 
and the Biloxi VA medical center.  

2.  With respect to a claim for service 
connection for a hearing loss disability 
with tinnitus, to include as secondary to 
a gastrointestinal disorder, and service 
connection for a nervous condition, to 
include as secondary to a 
gastrointestinal disorder, the RO should 
furnish to the veteran and his 
representative a Statement of the Case 
summarizing the law and evidence relied 
on in the determination of this claim.  
The RO should also inform the veteran of 
his appellate rights with respect to this 
claim.

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance with this REMAND and trusts that the requested 
development will be attended to expeditiously.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


